DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 9/26/2019.  Claims 1-21 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) submitted on 9/26/2019 has been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 9/26/2019 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “240” has been used to designate both pressure sensor 240 and controller 240 (see Figures 2-3).  
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
Reference number 400 is not in the specification (Figure 4).
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities:
Pressure sensor 240 and Controller 240 have the same reference numbers.
It appears that Controller 240 may be mislabeled in the specification and/or drawings.  In Paragraph [0034], it refers to the controller as reference number 240, but in the rest of the specification, when describing Figure 3, it refers to the controller as 204 (as in Figure 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
8.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood what is meant by “compression management circuit.”  The claim is being interpreted as a programmed controller. 
Regarding Claim 20, “leak rate associated with a compressed air system leak less of than 4 pounds square inch” is indefinite.  It cannot clearly be understood how a leak rate is associated with a compressed air system leak less than 4 pounds square inch.  Additionally, the unit for pressure is pounds per square inch.  The claim is being interpreted as a leak rate is used in a compressed air system when the pressure of the leak is less than 4 psi.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Subject Matter Eligibility Analysis of Claim 1 (see MPEP §2106.03):
As an apparatus, the claim is directed to a statutory category (Step 1).
Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to “determining an identifiable event associated with a compressed air system.”  This limitation akin to a mental process as a human can observe an event such as braking a vehicle (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application.  The applicant has recited a claim in which determine an event occurs with a compressed air system (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.  Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).

11.	The elements recited in dependent Claims 6 and 7 would render the independent patent eligible.  Also, a tangible outcome such as controlling the vehicle would negate the 101 rejections.
12.	Subject Matter Eligibility Analysis of Claim 16 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 16 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to “determining an identifiable event associated with a compressed air system of an operable vehicle.”  This limitation akin to a mental process as a human can observe an event such as braking a vehicle (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application.  The applicant has recited a claim in which determine an event occurs with a compressed air system (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.  Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).
In conclusion, Claim 16 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
13.	The elements recited in dependent Claim 21 would render the independent patent eligible.  Also, a tangible outcome such as controlling the vehicle would negate the 101 rejections.


Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claims 9-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (US 20120318047 A1).
17.	Regarding Claim 9, Cunningham teaches a compressed air system, comprising: a first air tank; a second air tank; a pressure sensor; and a controller communicatively coupled to at least one of the pressure sensor, the first air tank, or the second air tank, the controller structured to (Cunningham: [0017], [0018], and [0021] "Vacuum for the vehicle vacuum system is stored in system vacuum reservoir 138 [first air tank]... Brake booster 140 assists operator foot 152 to apply vehicle brakes via master cylinder 148 when brake pedal 150 is depressed. Brake booster may be supplied vacuum via intake manifold 44 or vacuum pump 85 and system vacuum reservoir 138."  Also, "Controller 12 is shown receiving various signals from sensors coupled [communicatively coupled] to engine 10, in addition to those signals previously discussed, including... a measurement of boost pressure from pressure sensor 122 [monitor via a pressure sensor] coupled to boost chamber 46 [second air tank]; vacuum reservoir vacuum from optional vacuum sensor 145; wastegate reservoir vacuum from vacuum sensor 89; brake booster vacuum from vacuum sensor 33..."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor." Note that as can be seen in Figure 1, the controller is coupled the first and second air tank, and the pressure sensor.): 
Determine an identifiable event comprising a requested air use or an unrequested air use, the identifiable event associated with a compressed air system (Cunningham: [0017] and [0021] "Brake booster 140 assists operator foot 152 to apply vehicle brakes via master cylinder 148 when brake pedal 150 is depressed [determine identifiable event associated with compressed air system, requested air use]. Brake booster may be supplied vacuum via intake manifold 44 or vacuum pump 85 and system vacuum reservoir 138. Check valve 65 allows air to flow from brake booster 140 to vacuum pump 85 and system vacuum reservoir 138 while it also limits air flow from system vacuum reservoir 138 to brake booster 140. Check valve 67 allows air to flow from brake booster 140 to intake manifold 44 while it also limits air flow from intake manifold 44 to brake booster 140."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [determine identifiable event associated with compressed air system, unrequested air use] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.");
Determine a leak rate associated with the identifiable event (Cunningham: [0023] "Thus, the system of FIG. 1 provides for determining vacuum leaks [identifiable event] within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [leak rate associated with identifiable event] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.");
Compare the leak rate to a leak threshold (Cunningham: [0021] and [0023] "The system also includes where the controller includes further instructions for comparing a volume leak rate to a sole leak threshold [compare leak rate to threshold] at a plurality of altitudes."  Also, "At 208, the volume leak rate of the vacuum system is compared to a sole leak threshold that is applied at all altitudes and barometric pressures. If the vacuum system volume leak rate is greater than the leak threshold, a condition of vacuum system degradation may be reported to the vehicle operator.");
and generate a command structured to indicate a compressed air system leak responsive to the leak rate exceeding the leak threshold (Cunningham: [0023] "At 208, the volume leak rate of the vacuum system is compared to a sole leak threshold that is applied at all altitudes and barometric pressures. If the vacuum system volume leak rate is greater than the leak threshold [leak rate exceeding leak threshold], a condition of vacuum system degradation may be reported to the vehicle operator [indicate compressed air system leak]."). 
18.	Regarding Claim 10, Cunningham remains as applied above in Claim 9, and further, teaches the command is structured to alert an operator of the compressed air system leak (Cunningham: [0023] "If the vacuum system volume leak rate is greater than the leak threshold, a condition of vacuum system degradation may be reported [command to alert operator] to the vehicle operator.")  
19.	Regarding Claim 11, Cunningham remains as applied above in Claim 9, and further, teaches the controller is further structured to receive one or more parameters associated with the compressed air system, the one or more parameters comprising at least one of engine operating parameters, public parameters, or sensor parameters (Cunningham: [0018] and [0021] "Controller 12 is shown receiving various signals from sensors [receive parameters associated with compressed air system] coupled to engine 10, in addition to those signals previously discussed, including:... a measurement of boost pressure from pressure sensor 122 coupled to boost chamber 46 [sensor parameter]; vacuum reservoir vacuum from optional vacuum sensor 145 [sensor parameter]..."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event based on parameters] from a speed of the vacuum pump, the pressure sensor [sensor parameter], and the barometric pressure sensor.").    
20.	Regarding Claim 12, Cunningham remains as applied above in Claim 11, and further, teaches the identifiable event is determined based on the one or more parameters (Cunningham: [0018] and [0021] "Controller 12 is shown receiving various signals from sensors [receive parameters associated with compressed air system] coupled to engine 10, in addition to those signals previously discussed, including:... a measurement of boost pressure from pressure sensor 122 coupled to boost chamber 46 [sensor parameter]; vacuum reservoir vacuum from optional vacuum sensor 145 [sensor parameter]..."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event based on parameters] from a speed of the vacuum pump, the pressure sensor [sensor parameter], and the barometric pressure sensor.").  
21.	Regarding Claim 13, Cunningham remains as applied above in Claim 9, and further, teaches the leak rate is determined based on condition data, temperature data, pressure data, or a combination thereof (Cunningham: [0021] and [0059] "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor [leak rate based on pressure data]; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor."  Also, "At 516, the method of FIG. 2 is performed to determine a vacuum leak rate. In particular, a vacuum pump speed is used to determine a vacuum volume. The vacuum volume is multiplied by a pressure ratio across the vacuum pump to determine a volume leak rate of the vacuum system.").  
22.	Regarding Claim 14, Cunningham remains as applied above in Claim 9, and further, teaches the compressed air system is associated with an operable vehicle or an inoperable vehicle (Cunningham: [0011] and [0068] "The present description is related to diagnosing vacuum leaks of a vacuum system of a vehicle [operable vehicle]."  Also, "The method includes where the vacuum pump is operating when an engine of the vehicle is operating. In one example, the method includes where the vacuum pump is operating when an engine of the vehicle is not operating. The method also includes where the indication of vacuum degradation is based on an operating condition where a pressure of a vacuum reservoir is lower than a pressure of an intake manifold of an engine.").
23.	Regarding Claim 15, Cunningham remains as applied above in Claim 9, and further, teaches the command is structured to output a notification of the compressed air system leak, the notification output via an onboard diagnostic system, a display associated with a vehicle, or a combination thereof (Cunningham: [0023], [0050], and [0062] "If the vacuum system volume leak rate is greater than the leak threshold, a condition of vacuum system degradation may be reported to the vehicle operator [output notification]."  Also, "Referring now to FIGS. 5 and 6, a high-level flowchart of a method for assessing vacuum leaks of a vehicle vacuum system is shown. The method of FIGS. 5 and 6 may be executed via instructions of a controller such as controller 12 [via onboard diagnostic system] in a system such as the system of FIG. 1."  Also, "At 530, method 500 reports a condition of degradation of the vacuum system to the vehicle operator. The condition of degradation may be reported via a light or a message to an operator control console. Method 500 exits after reporting a condition of vacuum system degradation.").  
24.	Regarding Claim 16, Cunningham teaches a method for detecting a compressed air system leak of a vehicle, the method comprising: determining an identifiable event associated with a compressed air system of an operable vehicle (Cunningham: [0017] and [0021] "Brake booster 140 assists operator foot 152 to apply vehicle brakes via master cylinder 148 when brake pedal 150 is depressed [identifiable event associated with compressed air system of operable vehicle]. Brake booster may be supplied vacuum via intake manifold 44 or vacuum pump 85 and system vacuum reservoir 138. Check valve 65 allows air to flow from brake booster 140 to vacuum pump 85 and system vacuum reservoir 138 while it also limits air flow from system vacuum reservoir 138 to brake booster 140. Check valve 67 allows air to flow from brake booster 140 to intake manifold 44 while it also limits air flow from intake manifold 44 to brake booster 140."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event associated with compressed air system] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.”);
Determining a leak rate associated with the identifiable event (Cunningham: [0021] "Thus, the system of FIG. 1 provides for determining vacuum leaks [identifiable event] within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [leak rate associated with identifiable event] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.");
Comparing the leak rate to a leak threshold (Cunningham: [0021] and [0023] "The system also includes where the controller includes further instructions for comparing a volume leak rate to a sole leak threshold [compare leak rate to threshold] at a plurality of altitudes."  Also, "At 208, the volume leak rate of the vacuum system is compared to a sole leak threshold that is applied at all altitudes and barometric pressures. If the vacuum system volume leak rate is greater than the leak threshold, a condition of vacuum system degradation may be reported to the vehicle operator.");  
And generating a command structured to indicate a compressed air system leak responsive to the leak rate exceeding the leak threshold (Cunningham: [0023] "At 208, the volume leak rate of the vacuum system is compared to a sole leak threshold that is applied at all altitudes and barometric pressures. If the vacuum system volume leak rate is greater than the leak threshold [leak rate exceeding leak threshold], a condition of vacuum system degradation may be reported to the vehicle operator [indicate compressed air system leak].").25.	Regarding Claim 17, Cunningham remains as applied above in Claim 16, and further, teaches 
monitoring first and second air tanks of the compressed air system (Cunningham: [0017], [0018], and [0021] "Vacuum for the vehicle vacuum system is stored in system vacuum reservoir 138 [first air tank] … Brake booster 140 assists operator foot 152 to apply vehicle brakes via master cylinder 148 when brake pedal 150 is depressed. Brake booster may be supplied vacuum via intake manifold 44 or vacuum pump 85 and system vacuum reservoir 138."  Also, "Controller 12 is shown receiving various signals from sensors coupled to engine 10... a measurement of boost pressure from pressure sensor 122 [monitor via a pressure sensor] coupled to boost chamber 46 [second air tank]; vacuum reservoir vacuum from optional vacuum sensor 145; wastegate reservoir vacuum from vacuum sensor 89; brake booster vacuum from vacuum sensor 33..."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.").  
Regarding Claim 18, Cunningham remains as applied above in Claim 16, and further, teaches receiving one or more parameters associated with the compressed air system, wherein the identifiable event is determined based on the one or more parameters, and wherein the one or more parameters comprise at least one of engine operating parameters, public parameters, or sensor parameters (Cunningham: [0018] and [0021] "Controller 12 is shown receiving various signals from sensors [receive parameters associated with compressed air system] coupled to engine 10, in addition to those signals previously discussed, including:... a measurement of boost pressure from pressure sensor 122 coupled to boost chamber 46 [sensor parameter]; vacuum reservoir vacuum from optional vacuum sensor 145 [sensor parameter]..."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event based on parameters] from a speed of the vacuum pump, the pressure sensor [sensor parameter], and the barometric pressure sensor.").
27.	Regarding Claim 19, Cunningham remains as applied above in Claim 16, and further, teaches the command is structured to alert an operator of the compressed air system leak (Cunningham: [0023] "If the vacuum system volume leak rate is greater than the leak threshold, a condition of vacuum system degradation may be reported [command to alert operator] to the vehicle operator.").
28. 	Regarding Claim 21, Cunningham remains as applied above in Claim 16, and further, teaches the identifiable event comprises a requested air use or an unrequested air use (Cunningham: [0017] and [0021] "Brake booster 140 assists operator foot 152 to apply vehicle brakes via master cylinder 148 when brake pedal 150 is depressed [identifiable event, requested air use]. Brake booster may be supplied vacuum via intake manifold 44 or vacuum pump 85 and system vacuum reservoir 138. Check valve 65 allows air to flow from brake booster 140 to vacuum pump 85 and system vacuum reservoir 138 while it also limits air flow from system vacuum reservoir 138 to brake booster 140. Check valve 67 allows air to flow from brake booster 140 to intake manifold 44 while it also limits air flow from intake manifold 44 to brake booster 140."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event, unrequested air use] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.").

Claim Rejections - 35 USC § 103
29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
30.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

31.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20120318047 A1).
33.	Regarding Claim 1, Cunningham teaches to determine an identifiable event associated with a compressed air system (Cunningham: [0017] and [0021] "Brake booster 140 assists operator foot 152 to apply vehicle brakes via master cylinder 148 when brake pedal 150 is depressed [identifiable event associated with compressed air system]. Brake booster may be supplied vacuum via intake manifold 44 or vacuum pump 85 and system vacuum reservoir 138. Check valve 65 allows air to flow from brake booster 140 to vacuum pump 85 and system vacuum reservoir 138 while it also limits air flow from system vacuum reservoir 138 to brake booster 140. Check valve 67 allows air to flow from brake booster 140 to intake manifold 44 while it also limits air flow from intake manifold 44 to brake booster 140.”  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event associated with compressed air system] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.”);
Determine a leak rate associated with the identifiable event (Cunningham: [0021] "Thus, the system of FIG. 1 provides for determining vacuum leaks [identifiable event] within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [leak rate associated with identifiable event] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor."); 
Compare the leak rate to a leak threshold (Cunningham: [0021] and [0023] "The system also includes where the controller includes further instructions for comparing a volume leak rate to a sole leak threshold [compare leak rate to threshold] at a plurality of altitudes. In one example, the system includes where the controller includes additional instructions for limiting vacuum consumption from vacuum consumers of a vehicle during vacuum leak rate detection.”  Also, "At 208, the volume leak rate of the vacuum system is compared to a sole leak threshold that is applied at all altitudes and barometric pressures. If the vacuum system volume leak rate is greater than the leak threshold, a condition of vacuum system degradation may be reported to the vehicle operator."); 
And generate a command structured to indicate a compressed air system leak responsive to the leak rate exceeding the leak threshold (Cunningham: [0023] "At 208, the volume leak rate of the vacuum system is compared to a sole leak threshold that is applied at all altitudes and barometric pressures. If the vacuum system volume leak rate is greater than the leak threshold [leak rate exceeding leak threshold], a condition of vacuum system degradation may be reported to the vehicle operator [indicate compressed air system leak].").  
	Cunningham fails to explicitly teach an apparatus, comprising: a compression management circuit.
	However, Cunningham teaches a controller for compression management to detect leaks in a vehicle system (Cunningham: [0018] and [0050] "Controller 12 is shown in FIG. 1 as a conventional microcomputer including: microprocessor unit 102, input/output ports 104, read-only memory 106, random access memory 108, keep alive memory 110, and a conventional data bus."  Also, "Referring now to FIGS. 5 and 6, a high-level flowchart of a method for assessing vacuum leaks of a vehicle vacuum system is shown. The method of FIGS. 5 and 6 may be executed via instructions of a controller such as controller 12 in a system such as the system of FIG. 1." Note that Figure 1 is a circuit diagram with the controller.): 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to use a controller, as similarly shown in Cunningham’s [0018], as a compression management circuit because it provides the benefit of detecting leaks in a vehicle system.
Regarding Claim 2, Cunningham remains as applied above in Claim 1, and further, teaches the compression management circuit is further structured to monitor, via a pressure sensor, pressure associated with a first air tank and a second air tank of the compressed air system (Cunningham: [0017], [0018], and [0021] "Vacuum for the vehicle vacuum system is stored in system vacuum reservoir 138 [first air tank]… Brake booster 140 assists operator foot 152 to apply vehicle brakes via master cylinder 148 when brake pedal 150 is depressed. Brake booster may be supplied vacuum via intake manifold 44 or vacuum pump 85 and system vacuum reservoir 138."  Also, "Controller 12 is shown receiving various signals from sensors coupled to engine 10... a measurement of boost pressure from pressure sensor 122 [monitor via a pressure sensor] coupled to boost chamber 46 [second air tank]; vacuum reservoir vacuum from optional vacuum sensor 145; wastegate reservoir vacuum from vacuum sensor 89; brake booster vacuum from vacuum sensor 33..."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.").  
35.	Regarding Claim 3, Cunningham remains as applied above in Claim 2, and further, teaches the pressure sensor comprises at least one of a pressure sensor structured for dynamic engagement or a pressure sensor structured for static engagement (Cunningham: [0066] and [0069] "At 526, method 500 determines if any of the pressure sensors of the vacuum system (e.g., system vacuum reservoir pressure sensor, brake booster pressure sensor, or wastegate reservoir pressure sensor) indicate a pressure greater than a predetermined threshold pressure. If a pressure is greater than a threshold pressure, method 500 may judge that a vacuum leak is present in a vacuum system zone where the pressure sensor is located and proceed to 528."  Also, "In one example, the method further comprises diagnosing degradation of one or more check valves of the vacuum system via a pressure difference between a reservoir pressure and MAP [static engagement for pressure sensor]."  Note that the pressure sensor is static engagement because the pressure is being determined in tanks, without airflow as shown in Figure 1.).
36.	Regarding Claim 4, Cunningham remains as applied above in Claim 1, and further, teaches the compression management circuit is further structured to receive one or more parameters associated with the compressed air system (Cunningham: [0018] "Controller 12 [compression management circuit] is shown receiving various signals [receive parameters associated with compressed air system] from sensors coupled to engine 10, in addition to those signals previously discussed, including:... a measurement of engine manifold pressure (MAP) from pressure sensor 121 coupled to intake manifold 44; a measurement of boost pressure from pressure sensor 122 coupled to boost chamber 46; vacuum reservoir vacuum from optional vacuum sensor 145; wastegate reservoir vacuum from vacuum sensor 89; brake booster vacuum from vacuum sensor 33..."), 
And wherein the identifiable event is determined based on the one or more parameters (Cunningham: [0021] and [0068] "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system [identifiable event], comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event based on parameters] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.").  
37.	Regarding Claim 5, Cunningham remains as applied above in Claim 4, and further, teaches the one or more parameters comprises at least one of engine operating parameters, public parameters, or sensor parameters (Cunningham: [0018] and [0021]"Controller 12 is shown receiving various signals from sensors coupled to engine 10, in addition to those signals previously discussed, including... a measurement of boost pressure from pressure sensor 122 coupled to boost chamber 46 [sensor parameter]; vacuum reservoir vacuum from optional vacuum sensor 145 [sensor parameter]..."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event based on parameters] from a speed of the vacuum pump, the pressure sensor [sensor parameter], and the barometric pressure sensor.").  
38.	Regarding Claim 6, Cunningham remains as applied above in Claim 1, and further, teaches the identifiable event comprises a requested air use or an unrequested air use (Cunningham: [0017] and [0021] "Brake booster 140 assists operator foot 152 to apply vehicle brakes via master cylinder 148 when brake pedal 150 is depressed [identifiable event, requested air use]. Brake booster may be supplied vacuum via intake manifold 44 or vacuum pump 85 and system vacuum reservoir 138. Check valve 65 allows air to flow from brake booster 140 to vacuum pump 85 and system vacuum reservoir 138 while it also limits air flow from system vacuum reservoir 138 to brake booster 140. Check valve 67 allows air to flow from brake booster 140 to intake manifold 44 while it also limits air flow from intake manifold 44 to brake booster 140."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event, unrequested air use] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.").  
39.	Regarding Claim 7, Cunningham remains as applied above in Claim 6, and further, teaches the requested air use comprises at least one of a brake event, kneel event, or door engagement event and the unrequested air use comprises the compressed air system leak (Cunningham: [0017] and [0021] "Brake booster 140 assists operator foot 152 to apply vehicle brakes [brake event] via master cylinder 148 when brake pedal 150 is depressed [identifiable event, requested air use]. Brake booster may be supplied vacuum via intake manifold 44 or vacuum pump 85 and system vacuum reservoir 138. Check valve 65 allows air to flow from brake booster 140 to vacuum pump 85 and system vacuum reservoir 138 while it also limits air flow from system vacuum reservoir 138 to brake booster 140. Check valve 67 allows air to flow from brake booster 140 to intake manifold 44 while it also limits air flow from intake manifold 44 to brake booster 140."  Also, "Thus, the system of FIG. 1 provides for determining vacuum leaks within a vehicle vacuum system, comprising: a vacuum pump; a pressure sensor; a barometric pressure sensor; a controller, the controller including instructions to activate the vacuum pump and detect a vacuum leak rate [identifiable event, unrequested air use from air system leak] from a speed of the vacuum pump, the pressure sensor, and the barometric pressure sensor.").  
40.	Regarding Claim 8, Cunningham remains as applied above in Claim 1, and further, teaches the compressed air system is associated with an operable vehicle or an inoperable vehicle (Cunningham: [0011] and [0068] "The present description is related to diagnosing vacuum leaks of a vacuum system of a vehicle [operable vehicle]."  Also, "The method includes where the vacuum pump is operating when an engine of the vehicle is operating. In one example, the method includes where the vacuum pump is operating when an engine of the vehicle is not operating. The method also includes where the indication of vacuum degradation is based on an operating condition where a pressure of a vacuum reservoir is lower than a pressure of an intake manifold of an engine.").
41.	Regarding Claim 20, Cunningham does not explicitly teach the leak rate is associated with a compressed air system leak less of than 4 pounds square inch.  
However, Cunningham teaches a leak rate in a compressed air system to detect a leak using a threshold value and limiting vacuum consumption (Cunningham: [0003], [0038], and [0068] "By limiting consumption of vacuum from a vacuum system, it may be possible to accurately determine a vacuum leak rate of a vacuum system during vehicle operation."  Also, "The vacuum volume leak rate is compared to a single leak threshold. In this example, the system vacuum reservoir pressure is reduced to a low level such that a low vacuum leak rate is determined. Accordingly, vacuum system degradation is not indicated."  Also, "Thus, the method of FIG. 5 provides for method for assessing vacuum system degradation for a vehicle, comprising: operating a vacuum pump during a condition of substantially no vacuum consumption via vacuum consumers of the vehicle; and providing an indication of vacuum degradation for the vehicle via a single vacuum leak threshold, the single vacuum leak threshold referenced to a leak rate at a plurality of altitudes... The method also includes where the indication of vacuum degradation is based on an operating condition where a pressure of a vacuum reservoir is lower than a pressure of an intake manifold of an engine."  Note a skilled practitioner would recognize the compressed air system and vacuum pump is operated with substantially no vacuum consumption to determine a leak. Therefore, the system can still identify a leak when the system is less than 4 psi.).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to determine a compressed air leak of less than 4 pounds square inch as similarly shown in Cunningham’s [0038] and [0068] use of operating a vacuum pump with no vacuum consumption for the benefit of accurately determining leaks in a compressed air system.

Prior Art
42.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Lui (US 20190195722 A1)
Pfefferl (US 9688262 B1)
Rollinger (US 9121787 B2)



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663